internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-116617-00 date date number release date index number legend act authority authority bonds city city bonds comptroller constitution mayor state trustee year a b dear this letter is in response to your request on behalf of the city and the authority for rulings that the authority bonds are not paid from substantially the same source of funds as the city bonds within the meaning of sec_1_150-1 of the income_tax regulations the obligations comprising the authority bonds will not be treated as part of the same issue of obligations as the obligations comprising the city bonds within the meaning of sec_1_150-1 and the obligations comprising the city bonds will not be treated as part of the same issue as the obligations comprising the authority bonds within the meaning of sec_1_150-1 in connection with this request the city and the authority represent that the treatment of the authority bonds and the city bonds as separate issues will not result in the avoidance of sec_103 and sec_141 through of the internal_revenue_code facts and representations the city is a political_subdivision of the state and has the ability to issue general obligation bonds to finance its capital projects the authority was created in year pursuant to the act for the purpose of issuing debt secured_by collections of specified taxes to aid the city in financing its capital needs the authority and the city are related parties within the meaning of sec_1_150-1 the authority expects to issue the authority bonds to finance a portion of the city’s capital expenditures the authority bonds will be issued pursuant to the act and an indenture between the authority and the trustee the indenture the city expects to issue the city bonds to finance a portion of the city’s capital expenditures the city bonds will be issued pursuant to the constitution and the laws of the state the authority bonds and the city bonds will be marketed under separate offering memoranda will have separate bond documents within the meaning of sec_1_150-1 and will be separately rated by nationally recognized rating agencies the authority bonds and the city bonds will be sold within days of each other pursuant to a common plan of financing the authority bonds will be revenue bonds the sources of payment and security for the authority bonds are a revenues from taxes imposed on the income of city residents less overpayments and costs of administration the personal income_tax revenues and b revenues from a tax on the sale and use of tangible_personal_property and services in the city less costs of administration and amounts applied to pay debt service on certain other bonds the sales_tax revenues and together with the personal income_tax revenues the statutory revenues the sales_tax revenues are available to the authority only in the event that the projected personal income_tax revenues in the current fiscal_year are less than a based on an annual certification of the mayor to date the personal income_tax revenues have always been and are expected to continue to be sufficient to meet the debt service requirements of the bonds issued by the authority and the sales_tax revenues have never been used to pay debt service on the authority’s bonds only the state may change the law imposing or otherwise relating to personal income_tax similarly the sales_tax may be increased only upon authorization of the state in connection with each issuance of bonds by the authority the city pledges and agrees not to take any_action to impair the security for the authority’s bonds while they remain outstanding the city covenants the city may however change any local laws relating to the statutory revenues provided the impact of such change does not cause the amount of projected statutory revenues during the fiscal years following the change as projected by the city to be less than a personal income taxes are collected by the state pursuant to the act the personal income_tax revenues are initially held by the comptroller in trust for the authority and thereafter transferred to the authority for application in accordance with the indenture sales_taxes are also collected by the state in the event that personal income_tax revenues are projected to be less than a the act provides that the sales_tax revenues are initially held by the comptroller in trust for the authority and thereafter transferred to the authority for application in accordance with the indenture in the event that personal income_tax revenues are projected to be greater than a the act provides that the sales_tax revenues are paid directly to the city and deposited in the city’s general fund the general fund while held by the authority the statutory revenues may not be used to pay debt service on the city’s bonds including the city bonds or any other expenditure of the city moreover the holders of the city bonds cannot legally require the authority or the comptroller to pay such amounts to the city each month any statutory revenues that exceed the amounts required to be retained under the indenture to pay debt service operating_expenses and other obligations of the authority are paid to the city the excess revenues these amounts are deposited into the city’s general fund where they are commingled with other revenues of the city and may be used for any lawful purpose of the city the city is not obligated to pay or guarantee the payment of debt service on the authority bonds once the excess revenues are received by the city such amounts will not be used to pay debt service on the authority’s bonds or other expenses of the authority even if the authority has insufficient statutory revenues at a later date thus for example if the authority were to default on the authority bonds bondholders would be limited to seeking recourse to the extent of the statutory revenues retained by the authority the holders of the authority bonds could not to look to the city or amounts on deposit in its general fund for recourse nor could they attempt to recover excess revenues that were deposited in the city’s general fund holders of the authority bonds may however sue the city to enforce the city covenants the city bonds will be general obligation bonds guaranteed by the faith and credit of the city the debt service on the city bonds is payable from the general revenues of the city including amounts on deposit in the city’s general fund under the constitution the city is authorized to levy a tax on real_estate in any fiscal_year providing for the payment of interest and principal of all indebtedness due in such fiscal_year as a result of the foregoing structure statutory revenues will be the sole security for the authority bonds and will be deposited in the city’s general fund and used for any lawful purpose of the city including debt service payments on its general obligation bonds the city has provided data indicating both historical amounts of the statutory revenues along with the projected amounts of such taxes and other city revenues over the next b years based on this information less than percent of the city revenues available in any fiscal_year to pay debt service on city obligations have been or are expected to be derived from the statutory revenues the city and the authority represent that for all prior issues since the creation of the authority the authority’s bonds have been rated higher than the city’s bonds by nationally recognized rating agencies law and analysis in general sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bonds sec_141 through set forth additional rules applicable to bonds described in sec_103 sec_1_150-1 provides that except as otherwise provided in sec_1_150-1 the definitions in sec_1_150-1 apply for all purposes of sec_103 and sec_141 through sec_1_150-1 provides that except as otherwise provided in sec_1_150-1 the term issue means two or more bonds that meet all of the following requirements i ii the bonds are sold at substantially the same time bonds are treated as sold at substantially the same time if they are sold less than days apart the bonds are sold pursuant to the same plan of financing factors material to the plan of financing include the purposes of the bonds and the structure of the financing for example generally a b c bonds to finance a single facility or related facilities are part of the same plan of financing short-term bonds to finance working_capital expenditures and long- term bonds to finance capital projects are not part of the same plan of financing and certificates of participation in a lease and general obligation bonds secured_by tax revenues are not part of the same plan of financing iii the bonds are reasonably expected to be paid from substantially the same source of funds determined without regard to guarantees from parties unrelated to the obligor sec_1_150-1 provides that in order to prevent the avoidance of sec_103 and sec_141 through and the general purposes thereof the commissioner may treat bonds as part of the same issue or as part of separate issues to clearly reflect the economic_substance of a transaction sec_1_150-1 provides that the sale date of any bond is the first day on which there is a binding contract for the sale_or_exchange of the bond the city and the authority have requested a ruling that the city bonds and the authority bonds will not be treated as part of the same issue however the city and the authority have represented that the city bonds and the authority bonds will be sold within days of each other pursuant to a common plan of financing therefore the relevant inquiry is whether the city bonds and the authority bonds are payable from substantially the same source of funds within the meaning of sec_1_150-1 based on the facts and circumstances we conclude that the authority bonds and the city bonds will not be paid from substantially the same source of funds and therefore are separate issues under sec_1_150-1 this conclusion is based on the legally distinct structures to be used to issue the city bonds and the authority bonds the effect of these legally distinct structures is to separate the funds available to pay the debt service on the authority bonds from the funds available to pay the debt service on the city bonds simply stated holders of the city bonds may not look to the authority or any of its funds for payment and holders of the authority bonds may not look to the city or any of its funds for payment the authority bonds will be revenue bonds and repayment will be solely from the statutory revenues thus the authority bonds will be nonrecourse debt payable only to the extent of the revenues retained by the authority while the statutory revenues are held by the authority they may not be used to pay debt service on the city’s bonds including the city bonds or any other expenditure of the city moreover the holders of the city bonds cannot legally require the authority or the comptroller to pay such amounts to the city if there are insufficient statutory revenues and the authority defaults on the authority bonds holders of the authority bonds have no right to demand payment from the city the city is not obligated to pay or guarantee the payment of debt service on the authority bonds once the excess revenues are deposited in the city’s general fund they are unavailable to the authority or its bondholders holders of the authority bonds have the limited remedy of suing the city to enforce the city covenants the city bonds will be general obligation bonds and repayment will be secured_by the city’s faith and credit the city bonds will be recourse_debt payable from the city’s general revenues including amounts on deposit in the city’s general fund while the general fund includes the excess revenues such amounts cannot be traced after being deposited into the fund the city is authorized to levy a tax on real_estate in any fiscal_year providing for the payment of interest and principal of all indebtedness due in such fiscal_year accordingly in the event the city has insufficient funds to pay debt service on the city bonds the city may increase real_estate_taxes to make up any shortfall this is contrasted with the personal income_tax and the sales_tax which may not be changed without the participation of the state while the structure created by the city and the authority does result in the statutory revenues being both the source of security for the authority bonds and a source of funds to the city less than percent of the city revenues available in any fiscal_year to pay debt service on city obligations have been or are expected to be derived from the statutory revenues we do not think this is significant enough to outweigh the legally distinct structures used to issue the city bonds and the authority bonds finally while not controlling the actions of the nationally recognized rating agencies in rating the authority’s bonds higher than the city’s bonds reflects the difference in security for the authority bonds and the city bonds based on the information submitted and representations made we conclude that the authority bonds are not paid from substantially the same source of funds as the city bonds within the meaning of sec_1_150-1 the obligations comprising the authority bonds will not be treated as part of the same issue of obligations as the obligations comprising the city bonds within the meaning of sec_1_150-1 and the obligations comprising the city bonds will not be treated as part of the same issue as the obligations comprising the authority bonds within the meaning of sec_1_150-1 except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the authority bonds or the city bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the city’s and the authority’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bonds branch enclosure copy for sec_6110 purposes
